Citation Nr: 1611508	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO. 09-35 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether severance of service connection for prostate cancer was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1970 to April 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board remanded the issue on appeal for additional development in January 2013. The identified records having been requested and the noted opinion having been obtained, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. An October 2005 rating decision granted service connection for prostate cancer and granted a 100 percent rating effective June 6, 2005.

2. A rating decision proposing to sever service connection for prostate cancer was issued on November 1, 2006; the accompanying notice informed the Veteran of the 60 day period for the submission of evidence, and of the right to request a hearing.

3. On May 28, 2007, the Veteran was notified of the rating decision implementing the final severance of service connection for prostate cancer, effective August 1, 2007.

4. The severance of the award of service connection for prostate cancer is proper because the facts upon which the award was granted are clearly and unmistakably erroneous based on the evidence of record. 


CONCLUSION OF LAW

The severance of the award of service connection for cognitive residuals of prostate cancer was proper. 38 U.S.C.A. §§ 1110, 1131, 5107, 5109A (West 2014); 38 C.F.R. § 3.105, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

The Veteran did not file a claim for severance of service connection; therefore, the VA's general duty to notify was not triggered. 38 U.S.C.A. § 510; 38 C.F.R. § 3.159(b). The Board concludes that the general duty to notify is not applicable to this issue. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).

However, there are specific notice requirements which are applicable to severance of service connection. 38 C.F.R. § 3.105(d), (i). When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons. The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained or to request a hearing. 38 C.F.R. § 3.105(i). If additional evidence is not received within the 60 day window following notice of the proposed rating reduction, a final rating action will be taken and the award reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. 38 C.F.R. § 3.105(d).

In this case, the RO provided adequate notice to the Veteran of the proposed severance in an October 2006 rating decision, explaining the procedural rights in the accompanying November 1, 2006 cover letter. During the 60 day window the Veteran submitted further evidence, including statements, internet articles, and copies of medical examinations and biopsy reports. Following the expiration of the 60 day window, the RO severed service connection in a May 2007 rating decision, of which the Veteran was notified on May 28, 2007. In this final decision the RO considered the evidence submitted by the Veteran during the 60 day period, but upheld severance of service connection. The severance, and reduction of the Veteran's combined disability rating, took effect on August 1, 2007. Based on this evidence, the Board finds that the required notice procedures for the severance of service connection have been complied with. 38 C.F.R. § 3.105(d), (i).

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. In accordance with the January 2013 remand, the Veteran was requested in February 2013 to identify and authorize for release or personally submit copies of private medical records pertinent to his claim. In March 2013 the Veteran submitted numerous private treatment records, and indicated that was the extent of the records in his possession. No records were authorized for release. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, VA obtained medical opinions in September 2006 and June 2013. The opinions are adequate because the physicians considered the Veteran's contentions, reviewed the claims file, and provided sufficient supporting rationales for the opinions. Based on the foregoing, the Board finds the opinions to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and obtained adequate medical opinions, its duty to assist in this case is satisfied.

II. Severance of Service Connection

Service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous, with the burden of proof being upon the Government. See 38 C.F.R. § 3.105(d); see also Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. Gober, 10 Vet. App. 474 (1997). When VA seeks to sever service connection, the same burden of proof is imposed that is placed on a claimant who seeks to have an unfavorable decision overturned, except that in making the determination of whether severance of service connection is proper the review of the record is not limited to evidence that was before the RO at the time of the original adjudication. 38 C.F.R. § 3.105(d); Baughmann v. Derwinski, 1 Vet. App. 563, 566 (1991); Stallworth, 20 Vet. App. at 488; Daniels, 10 Vet. App. at 480.

A change in diagnosis may be accepted as a basis for a severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous. 38 U.S.C.A. § 5112(b)(6); 38 C.F.R. § 3.105(d). In providing such an opinion, nothing in the plain language of the regulation requires medical opinions to employ the specific language of that regulation. Stallworth v. Shinseki, 742 F.3d 980, 983-84 (Fed. Cir. 2014). Instead, opinions concerning the severance of service connection need only consider all of the accumulated evidence and, in substance, certify that a diagnosis was erroneous. Id. at 984.

Regarding the propriety of severance, the law provides that service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the RO granted service connection for prostate cancer in an October 2005 rating decision. In granting service connection, the RO relied on a September 2005 VA examination, which noted a May 2005 biopsy that resulted in a diagnosis of prostate cancer. The Board notes that the examiner herself provided a diagnosis of "precancerous condition of the prostate" based on the Veteran's provided history the pathological reports of record and her examination and review of the evidence. Mildly elevated prostate-specific antigen (PSA) levels and a normal urinalysis were noted by the examiner. A diagnosis of "early prostate cancer" was then provided in an addendum opinion.

In proposing to sever service connection, the RO cited to a May 2006 VA examination and a subsequent September 2006 expert medical opinion. The May 2006 examination report noted that the Veteran reported a history of prostate cancer since a May 2005 biopsy, but was not receiving any treatment. The examiner found that the Veteran had no residuals of prostate cancer.

These findings caused the RO to obtain an expert medical opinion in September 2006 to determine whether the Veteran had at any point had prostate cancer, or whether the diagnosis on which the October 2005 grant of service connection was based was erroneous. The examiner stated that, overall, the evidence of record showed that there was not at any point a firm diagnosis of prostate cancer. The examiner first noted that the "carcinoma in situ" of the prostate noted in the Veteran's VA medical records was not in fact the diagnosis provided by the pathologist based on his biopsies. Instead, the examiner noted that the biopsies of record repeatedly reflect diagnoses of prostatic intraepithelial neoplasm (PIN), a disease which the examiner clarified is not cancer.

The examiner cited biopsy results from April 2005, October 2005 and June 2006, all of which indicated that the biopsies were negative for malignancy, although elevated PSA levels and inflammation were noted. The examiner finally stated that in developing his opinion, he consulted with the Chief of Pathology at the University of Texas Health Center, who had signed the Veteran's biopsy evaluations, as well as the staff urologists at the VA medical center.

The Board notes that in statements since the September 2006 opinion, the Veteran has questioned its adequacy as it was provided as part of a genitourinary examination, and provided by an urologist as opposed to an oncologist. However, there is no objective evidence that the September 2006 physician was not competent to provide an opinion as to whether the Veteran's diagnosis of prostate cancer was erroneous or not. Further, an urologist by definition studies urology, which is defined as the study of the male genitalia, which includes the prostate. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 2011, 1335 (32d ed. 2012). 

Based on the fact that there is no objective evidence that the physician was not competent, as well as the fact that the physician's field of expertise includes the prostate specifically, the Board finds that the opinion is competent for the purposes of determining whether the Veteran's diagnosis of prostate cancer was clearly and unmistakably erroneous. There is no evidence that the physician was not also credible, and as the opinion was based on a review of the entire claims file and the accumulated medical evidence as it was at the time, the Board finds it is entitled to probative weight. Nieves-Rodriguez, 22 Vet. App. 295.

Following the January 2013 Board remand and the procurement of additional records, VA obtained an additional opinion in June 2013. In that opinion, the reviewing physician also affirmatively and clearly stated that the Veteran does not have and has never had prostate cancer. The examiner noted the March 2008 MRI report, but indicated that on review it was not indicative of cancerous process. He further stated that the reports that malignancies could not be excluded were due to the fact that radiographic images alone cannot diagnose or exclude cancer. However, when the reports are viewed in conjunction with the multiple repeat biopsies of record, all of which were negative for malignancies, a diagnosis of prostate cancer can be excluded. 

The physician noted that while VA treatment records showed carcinoma in situ as an ongoing issue, the numerous negative biopsies since the first potentially positive ones ruled out the presence of prostate cancer. Further, he stated that "carcinoma in situ" is not considered an established malignancy or cancer. Based on this evidence, the physician stated that the validity of the initial finding of "carcinoma in situ" was lacking. There is no evidence that the physician was not competent or credible, and as the opinion was based on a complete review of the medical record and a well-reasoned rationale, it is entitled to significant probative weight. Id.

Turning to the medical records associated with the claims file, VA treatment records, as acknowledged by the two opining physicians, reflect a listing of "carcinoma in situ" in the Veteran's problem list. A May 2010 treatment record, citing directly to all the biopsy reports of record, provided a diagnosis of PIN, which was noted to not be cancer. The biopsy reports cited were all negative for malignancy. A December 2010 treatment record notes four prior prostate biopsies, all of which were benign, and provided a diagnosis of PIN. Finally, in a February 2013 record the Veteran was diagnosed with benign prostate hypertrophy, with no diagnosis of cancer being provided.

The Veteran has also submitted several private treatment records. Of particular note is a March 2008 MRI report and a March 2013 private physician record, both of which were referenced by the June 2013 physician. The March 2008 MRI report notes that, based on the imaging, the etiology of the prostate enlargement was likely BPH and not malignant in nature. While, it further notes that malignancy could not be excluded, the June 2013 physician noted that when viewed in conjunction with the biopsy results, the report helped establish that cancer was not present.

The March 2013 record notes that the Veteran reported for a follow-up concerning the status of his potential prostate cancer. The physician noted that the Veteran underwent biopsies in April 2005, June 2006, and April 2008 all of which found there to be no malignancy, although PIN was diagnosed. On reviewing these results, the physician also found no evidence of malignancy in either the biopsy results or the MRI. In sum, the physician stated that while there was evidence of prostatic hypertrophy and PIN, there was no evidence of prostatic malignancy. There is no evidence that this physician was not competent or credible, and the opinion noted a review of medical records and is supported by a well-reasoned rationale, the Board finds that it is entitled to significant probative weight. Id. 

During the course of the appeal, the Veteran has submitted numerous statements asserting his belief that he has prostate cancer. While the Board acknowledges the sincerity of this belief, the Veteran is not competent to diagnose himself as having, or having had, prostate cancer as to do so requires medical expertise. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Rucker v. Brown, 10 Vet. App. 67, 74 (1997). As these statements are not competent, they can be assigned no probative weight.

The Veteran has further submitted statements and articles indicating that PIN is a significant risk factor for the later development of prostate cancer, as well as on the error rate of biopsies in identifying prostate cancer. Concerning the first assertion, even if it is assumed that PIN is indeed a risk factor for the development of prostate cancer as asserted in the articles, as a matter of logic the presence of a risk factor for a disease is not synonymous with the presence of the disease itself. The simple fact that there is a current condition which could or could not later lead to the development of prostate cancer does not mean that service connection for prostate cancer is warranted. In short, the presence of a risk factor for a disease does not establish the presence of the disease itself, without which service connection is not warranted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Turning to the second assertion, the articles and statements submitted by the Veteran concerning the error rates or fallibility of biopsies are general and nature, and cannot be relied on as evidence that the numerous biopsies the Veteran has had confirming that malignancy is not present were all erroneous. See e.g., McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006). As these findings concerning the error rate of biopsies are not specific to the current case or the biopsies relied on by the opining physicians in this case, the Board finds that the articles about general reliability issues with biopsies are of limited probative value in this case.

Based on the medical and lay evidence of record, the Board finds that the diagnosis of prostate cancer, upon which the October 2005 grant of service connection was predicted, was clearly and unmistakably erroneous. The September 2006 and June 2013 examiners, based on the medical evidence available to them at the time of the opinions, both affirmatively stated that the evidence did not at any point support a diagnosis of prostate cancer, as the Veteran has had numerous biopsies which were negative for any malignancy of the prostate. 

These findings were echoed by the Veteran's private physician in the March 2013 private treatment record, which found that based on the biopsies of record the Veteran did not have prostate cancer at any point. Again, while these biopsies confirmed the presence of PIN, this has been affirmatively noted to not be a type of cancer. The June 2013 physician also noted that the "carcinoma in situ" notation in the VA treatment records was not a recognized diagnosis of malignancy. In short, all of the examiners concluded that there was no medical evidence of prostate cancer at any point, and that the diagnosis of prostate cancer was clearly and unmistakably erroneous. Stallworth, 742 F.3d at 983-84.

In summary, the evidence shows that the diagnosis of prostate cancer underlying the October 2005 grant of service connection was clearly and unmistakably erroneous. Accordingly, service connection for prostate cancer was properly severed. See 38 C.F.R. § 3.105(d); see also Stallworth, 20 Vet. App. at 487. As the Board finds that service connection for prostate cancer was clearly and unmistakably not warranted, there is no reasonable doubt to resolve in favor of the Veteran. Consequently, the benefit-of-the-doubt rule does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

	(CONTINUED ON NEXT PAGE)




ORDER

Severance of service connection for prostate cancer was proper.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


